Citation Nr: 0317435	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  94-45 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for hypertension.   

3.  Entitlement to service connection for a shoulder 
disability.   

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a right foot 
disability.  

6.  Entitlement to service connection for diabetes.  

7.  Entitlement to service connection for a hip disability.  

8.  Entitlement to service connection for carpal tunnel 
syndrome.  

9.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 11, 1979 
to May 24, 1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating action by the 
Department of Veterans (VA) Regional Office (RO) located in 
Roanoke, Virginia, and a January 2002 rating action by the 
Department of Veterans Affairs Regional Office located in 
Waco, Texas.  The appellant currently resides within the 
jurisdiction of the Waco VARO.        

By a February 1999 action, the Board remanded the appellant's 
claim for entitlement to service connection for a right knee 
disability to the RO for additional development.




REMAND

In a July 1994 rating action, the RO denied the appellant's 
claim for entitlement to service connection for a right knee 
disability.  Following the rating action, the appellant filed 
a timely appeal.  In August 1996, the appellant submitted VA 
Form 9, Appeal to Board of Veterans' Appeals.  At that time, 
the appellant indicated that he wanted a personal hearing 
before a member of the Board (now referred to as a Veterans 
Law Judge) in Washington, D.C.  

In light of the above, in October 1998, a hearing was 
conducted at the Board in Washington, D.C., before the 
undersigned Veterans Law Judge.  In addition, by a February 
1999 decision, the Board remanded the appellant's claim for 
service connection for a right knee disability to the RO for 
additional development.    

In April 2001, the appellant filed additional claims of 
entitlement to service connection for (1) hypertension, (2) a 
shoulder condition, (3) a back condition, (4) a right foot 
condition, (5) diabetes, (6) a neck condition, (7) a hip 
condition, (8) carpal tunnel syndrome, and (9) sleep apnea.  
In a January 2002 rating action, the RO denied the above 
claims.  

In April 2002, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested a 
video conference hearing with "Waco from the El Paso VA 
Benefits Office."  In May 2002, the appellant filed a Notice 
of Disagreement (NOD) with respect to all of the issues 
listed in the January 2002 rating action, with the exception 
of his claim for service connection for a neck disability.  
In September 2002, a hearing was conducted at the Waco RO 
before a local hearing officer.  

In October 2002, the RO issued a Statement of the Case (SOC) 
in response to the appellant's May 2002 NOD, and the 
appellant subsequently filed a timely substantive appeal (VA 
Form 9).  In the appellant's substantive appeal, he indicated 
that he wanted a personal hearing before a Veterans Law Judge 
in Washington, D.C.  However, the Board notes that in March 
2003, the appellant submitted VA Form 21-4138, Statement in 
Support of Claim, to the Board and requested that his 
Washington, D.C. hearing be canceled.  In addition, the Board 
further observes that in May 2003, the appellant submitted a 
second Statement in Support of Claim (VA Form 21-4138) to the 
Board and indicated that he wanted a video conference hearing 
before a Veterans Law Judge.  The Board notes that in a July 
2003 Memorandum from the appellant's representative, the 
Disabled American Veterans (DAV), the DAV confirmed the 
appellant's request for a video conference hearing.

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following:

The RO should schedule the appellant for 
a video conference hearing before a 
Veterans Law Judge.  The claims folder 
should be made available to the appellant 
and his representative so that they may 
prepare for the hearing.  They should be 
notified of the date and time of the 
hearing.   

After the appellant and his representative have been given 
the opportunity to appear at the hearing, the claims folder 
should be returned to the Board for further appellate review.  
The purpose of this remand is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




							(Continued on the next 
page)




These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.







	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




